Name: Commission Regulation (EC) No 471/2001 of 8 March 2001 amending Regulation (EEC) No 1858/93 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector
 Type: Regulation
 Subject Matter: marketing;  plant product;  accounting;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32001R0471Commission Regulation (EC) No 471/2001 of 8 March 2001 amending Regulation (EEC) No 1858/93 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector Official Journal L 067 , 09/03/2001 P. 0052 - 0052Commission Regulation (EC) No 471/2001of 8 March 2001amending Regulation (EEC) No 1858/93 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 216/2001(2), and in particular Article 14 thereof,Whereas:(1) Commission Regulation (EEC) No 1858/93(3), as last amended by Regulation (EC) No 1467/1999(4), lays down detailed rules for applying Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector. Article 7 of that Regulation sets out the timetable for submission of applications for advances on compensatory aid for bananas marketed during the two-month period preceding the month of application.(2) This timetable currently allows for the possibility of paying five advances. To take account of cash-flow problems on the part of producers, pending the determination of the compensatory aid and the payment of the balance, provision should be made for the possibility of payment of a sixth advance for bananas marketed during the months of November and December.(3) The necessary provisions should be adopted to this end and specific administrative arrangements should be laid down for aid for the year 2000.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Article 7(2) of Regulation (EEC) No 1858/93 is replaced by the following:"2. Applications shall be submitted:(a) in the case of advances, at the latest on 30 March, 30 May, 30 July, 30 September and 30 November of the marketing year and at the latest on 30 January of the year following that in respect of which the aid is applied for, for bananas marketed during the two-month period preceding the month of application;(b) in the case of payment of the balance of the aid, at the latest on 10 February of the year following that in respect of which the aid is applied for.The balance shall comprise the adjustment to the amounts paid for bananas marketed during the periods referred to in point (a), on the basis of the definitive amount of aid.In the case of the compensatory aid in respect of 2000, applications for advances for bananas marketed in November and December shall be submitted by 30 March 2001 and applications for payment of the balance shall be submitted by 11 April 2001."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 31, 2.2.2001, p. 2.(3) OJ L 170, 13.7.1993, p. 5.(4) OJ L 170, 6.7.1999, p. 7.